on plaintiff’s motion for rehearing for CLARIFICATION
per curiam:
Plaintiff has moved for rehearing for clarification of our order of August 13,1982, in this case. We deny plaintiffs motion.
*882It seems to us quite clear that, in affirming the trial judge, our order was intended to "leave the conduct of the case up to the trial judge.” Order at 881. The trial judge required judicial review in a district court of the application process, which is as it should be because the district courts have substantive jurisdiction under the Surface Mining Control and Reclamation Act of 1977. If the district court is fairly presented the whole dispute, and since it is under the congressional command to avoid a taking, See order n.2, we doubt that our scenario for the Claims Court will come to pass. If, however, the litigation in the district court does not result in mining by plaintiff, then we see no reason why the proceedings should not go forward in the Claims Court as outlined in our order. Of course, the Claims Court will not be a forum for relitigation of matters decided in the district court.
It is therefore ordered, after careful consideration of the parties’ submissions, that plaintiffs motion for rehearing for clarification is denied.